Metcalf, J.
The latter part of the instructions given to the jury was, in effect, that if the plaintiff went to reside in Groton, with the intention of not remaining there permanently, but of removing therefrom after a limited time, whether to return to Boxborough or to go to another place, he did not lose his domicil in Boxborough. Our judgment is, that this was erroneous, and that the instruction ought to have been, *364that if the plaintiff removed from Boxborough with the intention not to return, and went tó reside- in Groton, intending to remain there for an indefinite time, he ceased to be an inhabitant of Boxborough, and was not'legally taxable there. Such was the doctrine adjudged in the case of Thorndike v. City of Boston, 1 Met. 242. See also Story’s Conflict of Laws, § 46; McDaniel v. King, 5 Cush. 474, 475.
Evidence of the mere fact that the plaintiff was taxed in Groton was rightly excluded. It would have had no more legal tendency to prove that he was not taxable in Boxborough, than the mere fact that he was taxed in Boxborough would have to prove that he was not taxable in Groton.

New trial granted.